[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiffs pickup truck was struck in the rear by the defendant's vehicle on October 3, 1999 on Ella T. Grasso Boulevard in New Haven. CT Page 1038
The parties are in dispute over the extent of the property damage inflicted by the defendant's vehicle.
While the plaintiff claims over $2500 and offers an estimate to that effect, the defendant has countered with the testimony of an auto body repair expert. He estimates the plaintiffs damage to be $260.01. In support of his estimate, he refers to the photos of the defendant's vehicle which show barely discernible damage to the front end. He also testified that there was evidence of a previous rear end collision which was the likely cause of the damage alleged to have been caused by the defendant.
In light of this expert testimony, the court must conclude that the plaintiff has not sustained his burden of proof.
Judgment may enter for the plaintiff in the amount of the lesser estimate, $260.01, plus taxable costs.
  ___________________ Anthony V. DeMayo Judge Trial Referee